DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 08 June 2021.  In view of this communication and the amendment concurrently filed: claims 30-33 were previously pending; claims 30-33 were canceled and claims 34-41 were added by the amendment; and thus, claims 34-41 are now pending in the application.
Response to Arguments
The Applicant’s arguments, filed 08 June 2021, have been fully considered but are not persuasive.
The Applicant’s first argument (page 4, line 22 to page 6, line 25 of the Remarks) alleges that the previous grounds of rejection under 35 U.S.C. 112(a) should be withdrawn because the “first means” and “second means” are equivalent to the structural features of the closed radial slots, and the closed surfaces of the rotor and the stator.  However, this point was never in question as the previous grounds of rejection interpreted said “means” as being these same elements.  The rejections under 35 U.S.C. 112(a) were based on the fact that the “first means” and “second means” are recited in the claims in addition to those structural features to which they are equivalent.  Since the application does not disclose additional means, and the argument admits that they are equivalent and have no additional components, the recitations of the “means” as distinct elements in addition to the recitations of the actual structural limitations constitutes new matter.  Thus, the previous grounds of rejection under 35 U.S.C. 112(a) are maintained. 
The Applicant’s second argument (page 6, lines 26-27 of the Remarks) alleges that the previous grounds of rejection under 35 U.S.C. 112(b) should be withdrawn due to the amendments to the limitations presented in claim 34.  No explanation or evidence is provided in support of this allegation.  As stated above, while the argument admits that the “means” do not imply any additional limitations beyond what is already recited in the claims, the language is still indefinite for the same reasons given above.  Therefore, this argument is unpersuasive and the previous grounds of rejection under 35 U.S.C. 112(b) are maintained.
The Applicant’s third argument (page 6, line 28 to page 7, line 23 of the Remarks) alleges that the combination of references presented in the previous grounds of rejection under 35 U.S.C. 103 does not disclose the advantage of reducing torque ripple that is allegedly provided by the claimed invention.  Firstly, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Secondly, since the argument admits that “the claimed reduction of torque is inherent in the structural recitation of parts (a) and (b) of claim 34” (page 6, lines 23-25 of the Remarks), this advantage of reducing torque ripple clearly does not imply any additional structural or functional limitations to the claims.  Therefore, this argument is unpersuasive and the previous grounds of rejection under 35 U.S.C. 103 are maintained.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 34-41 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 34 recites “first means for reducing torque ripple” which “consists of the closed radial slots of the stator of part (a) and the rotor of part (b), and “second means for reducing acoustic noise” which comprises “a closed outside surface of the rotor and a closed internal cylindrical wall of the stator”.  The “first means” and “second means” are 
In order to advance prosecution, these limitations have been interpreted, as is consistent with the specification and the admission in the Remarks, as not requiring any additional structure beyond the closed radial slots and the closed inner and outer surfaces of the stator and the rotor, respectively.
Claims 35-41 are rejected due to their dependency on claims 34.
Claims 38-41 additionally recite the limitation that “a distance between the continuous internal wall and a closed outside surface of the rotor varies between 0.5 mm and 1mm”.  The application discloses (see ¶ 0026-0027 of the specification) a distance “E” between the inner surface of the stator and the bottom walls of the slots having “a maximum value of between 0.5 mm and 1 mm”, but no mention is made of the distance between the stator and the rotor, i.e. the air gap.  Since the value of the air gap is not disclosed anywhere in the application as originally filed, claims 38-41 recite new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 38-41 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 34 recites the limitation “outer walls which close the radial slot to four closed radial slots” in line 7.  The phrase “to four closed radial slots” at the end of this limitation does not have a clear meaning in the context of the claim, as the phrase “outer walls which close the radial slot” forms a complete clause.  Clarification is required. 
Claim 34 recites two instances of the limitation “a closed internal cylindrical wall of the stator” (lines 2 and 21).  It is unclear whether the second instance is intended to refer to the same cylindrical wall, or to an additional wall.  In the grounds of rejection below, the second instance has been interpreted as reciting “the closed internal cylindrical wall of the stator”.
Claims 38-41 recite the limitation “the continuous internal wall” in their second lines.  This limitation lacks proper antecedent basis in the claims.  In the grounds of rejection below, this term is interpreted as reciting “the closed internal cylindrical wall” of the stator, as this is believed to be the intended meaning.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 34-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okubo et al. (US 2015/0303749 A1), hereinafter referred to as “Okubo”, in view of Cope et al. (US 4,160,926), hereinafter referred to as “Cope”, and Cheong et al. (US 2006/0043812 A1), hereinafter referred to as “Cheong”.
Regarding claim 34, Okubo discloses a permanent magnet variable reluctance electrical machine [101] (fig. 24-26; ¶ 0104-0105) comprising: 
(a) a stator [102] having a closed cylindrical internal wall [132], closed radial slots [131] containing armature windings [106] which generate magnetic flux and extend along the stator [102] (fig. 25-26; ¶ 0105, 0113), each slot [131] having a radial inner wall [bw] of semicircular shape having a first diametric dimension (fig. 25-26; ¶ 0107, 0118, “closed stator structure”), a radial outer wall [tw] of semicircular shape having a second diametric dimension which is spaced from an outer wall of the stator (fig. 25-26; ¶ 0107-0108, 0118) 

    PNG
    media_image1.png
    492
    971
    media_image1.png
    Greyscale

(b) a rotor [103] (fig. 24-26; ¶ 0104-0105) having housings [134] containing magnetic flux generators [116] and magnetic flux barriers [134a] (fig. 25-26; ¶ 0113-0116), the housings [134] containing the magnetic flux generators [116] being disposed one above the other and spaced radially from one another (fig. 25-26; the magnets are arranged radially adjacent to one another), and the flux barriers [134a] having perforations [134a] which are inclined in a radial direction starting from the magnetic flux generators [116] and extending to be adjacent to an edge [115a] of laminations (fig. 25-26; ¶ 0113-0116), the perforations [134a] being symmetrical with respect to the housings [134] and containing the magnetic flux generators [116] (fig. 2), which couple magnetic flux passing through solid parts of the rotor [103] to the stator [102] (fig. 25-26; ¶ 0116-0117); 

(d) second means [115a/132] for reducing acoustic noise comprising a closed outside surface [115a] of the rotor [103] and [the] closed internal cylindrical wall [132] of the stator [102] (fig. 25-26; ¶ 0107, 0118; the “second means” consists of the rotor surface [115a] and stator surface [132], both of which are recited elsewhere in the claims; therefore, the “(d) second means” does not add any additional limitations to the claimed machine).
Okubo does not disclose the second diametric dimension being greater than the first diametric dimension; or that the perforations form a V with a flattened bottom containing the magnetic flux generators.
Cope discloses a stator [10] comprising semi-closed radial slots [16] comprising a radially inner wall [riw] of semicircular shape having a first diametric dimension [d1], a radially outer wall [row] of semicircular shape having a second diametric dimension [d2], 

    PNG
    media_image2.png
    328
    609
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the closed radial slots of Okubo having the different diametric dimensions as taught by Cope; in order to provide teeth with a constant width, thereby avoiding magnetic flux saturation at the thinnest parts of the teeth; and in order to increase the space factor of the coils by widening the slots at their outer radius.
Cheong discloses a permanent magnet rotor [2] comprising housings containing magnetic flux generators [3a] and magnetic flux barriers [3] disposed between adjacent housings (fig. 2; ¶ 0011-0013), 
wherein the magnetic flux barriers [3] comprise perforations [3] that are symmetrical with respect to the housings containing the magnetic flux generators [3a] and forming a V with a flattened bottom containing the magnetic flux generators [3a] and having inclined arms formed by the inclined perforations [3] extending in the radial direction (fig. 2; ¶ 0011-0015).

    PNG
    media_image3.png
    334
    625
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the arc-shaped housings of Okubo in truncated V-shapes as taught by Cheong, since Cheong teaches that this arrangement of magnets and flux barriers reduces inductance along the q-axis thereby increasing motor torque (¶ 0018-0020) and Okubo teaches that other shapes of housings and magnets can be used (fig. 17; ¶ 0093-0094).
Further, one of ordinary skill in the art would have recognized that arc-shapes and V-shapes are known equivalents for arranging housings and permanent magnets in rotors (fig. 17; ¶ 0093-0094 and fig. 25-26; ¶ 0113-0116 of Okubo).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute one known element, the flattened V-shaped housings and magnets of Cheong, for another known equivalent element, the arc-shaped housings and magnets of Okubo, leading to the predictable result of changing the q-axis magnetic flux flow.
Regarding claim 35, Okubo, in view of Cope and Chong, discloses the electrical machine [101] in accordance with claim 34, as stated above, wherein Okubo further 
Regarding claim 36, Okubo, in view of Cope and Chong, discloses the electrical machine [101] in accordance with claim 34, as stated above, wherein Okubo further discloses that the radial slots [131] have an oblong cross section (fig. 25-26; ¶ 0108).
Regarding claim 37, Okubo, in view of Cope and Chong, discloses the electrical machine [101] in accordance with claim 35, as stated above, wherein Okubo further discloses that the radial slots [131] have an oblong cross section (fig. 25-26; ¶ 0108).
Regarding claim 38, Okubo, in view of Cope and Cheong, discloses the electrical machine in accordance with claim 34, as stated above, wherein Okubo further discloses that a distance [t2] between the [closed internal cylindrical wall] [132] and a closed outside surface [115a] of the rotor [103] varies between 0.5 mm and 1mm (fig. 26; ¶ 0113, 0074; the air gap is set “almost equal to the sheet thickness” and the sheet thickness is set to “about 0.35 to 0.70 mm”).
Regarding claim 39, Okubo, in view of Cope and Cheong, discloses the electrical machine in accordance with claim 35, as stated above, wherein Okubo further discloses that a distance [t2] between the [closed internal cylindrical wall] [132] and a closed outside surface [115a] of the rotor [103] varies between 0.5 mm and 1mm (fig. 26; ¶ 0113, 0074; the air gap is set “almost equal to the sheet thickness” and the sheet thickness is set to “about 0.35 to 0.70 mm”).
Regarding claim 40, Okubo, in view of Cope and Cheong, discloses the electrical machine in accordance with claim 36, as stated above, wherein Okubo further discloses 
Regarding claim 41, Okubo, in view of Cope and Cheong, discloses the electrical machine in accordance with claim 37, as stated above, wherein Okubo further discloses that a distance [t2] between the [closed internal cylindrical wall] [132] and a closed outside surface [115a] of the rotor [103] varies between 0.5 mm and 1mm (fig. 26; ¶ 0113, 0074; the air gap is set “almost equal to the sheet thickness” and the sheet thickness is set to “about 0.35 to 0.70 mm”).
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Murakami et al. (US 2004/0150282 A1) discloses a permanent magnet rotor comprising housings containing magnetic flux generators and magnetic flux barriers disposed between adjacent flattened V-shaped housings, wherein the flux barriers each comprise a perforation inclined in a radial direction which starts from the housings containing the magnetic-flux generators and extending adjacent to an edge of the laminations.
Koka et al. (US 2014/0246944 A1) discloses a stator comprising closed radial slots having radially inner and outer walls with semicircular shapes, connected to one another by lateral faces.
Takehara et al. (US 5,804,896) discloses electric machine [40] having a rotor [16] and a stator [44] (fig. 1, 4; col. 5, lines 2-15); the stator [44] including radial slots [50] disposed circumferentially around the stator [44] (fig. 1, 4; col. 5, lines 2-15); and wherein the slots [50] comprise a bottom wall [bw] separated from the internal wall [44a] of the stator [44] to close the radial slots [50] (annotated fig. 4; col. 5, lines 33-42); the slots [50] extend axially along the stator [44] (fig. 1, 4).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/Michael Andrews/
Primary Examiner, Art Unit 2834